DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 7, and 9-13 are currently pending. Claims 5, 7, and 9-13 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2022 and subsequent request to enter on March 09, 2022 has been entered.
Response to Arguments
Applicant's arguments, see Pg. 5-7 of the response, filed February 09, 2022, with respect to the objection of the Specification and 35 U.S.C. 112(a) rejections of Claims 1 and 3 (now in 5 and 7) for the “co-planar” aspect have been fully considered but they are not persuasive.
The arguments with respect to the objection of the Specification and 35 U.S.C. 112(a) rejections well be addressed together since they are related to a similar issue. The Office respectfully disagrees the figures alone are sufficient to show written description for the surfaces being “co-planar”. Applicant appears to argue Figure 2 is not schematic and would therefore show support. Applicant’s previous arguments appeared to refer to both of Figures 2 and 3 as showing the “co-planar” feature, not just Figure 2, hence the comment in the action (see Pg. 11 of remarks filed August 20, 2021). It is also understood that there are different degrees of “schematic-ness” such as the difference in detail level shown between Figures 1 and 3. The cross-hatching of Figure 2 is also reflective there is a schematic nature to the drawing, since an actual physical section would not have such cross-hatching. Regardless, in view of just Figure 2, there is no indication that every feature of Figure 2 is intended to be drawn to scale or proportion. Applicant does not cite any portion of the Specification to show that what is presented in Figure 2 is exact. As an example of the difficulty of determining certain features from Figure 2 alone, the interface between the edges of (31) and the surface of (32) in “sectional view” Figure 2 is shown to form a sharp corner. However, “schematic side view” Figure 3 shows a curved portion (41) and the Specification itself ultimately discusses a curved portion in paragraph [0040]. This exemplifies how certain details cannot be supported solely from viewing Figure 2.  
On Pg. 5 of the response filed February 09, 2022, Applicant argues there is no reliance on the drawings for specific dimensions, but instead a relying on the drawings as illustrating the physical relationship between several structural elements. While certain physical relationships, such as (31) being radially outwards of (32), are clearly supported by Figure 2, the Office is of the position that the relationship of being “co-planar” requires a degree of specificity despite not being a numerical dimensional value. As best understood, “co-planar” means the surfaces are required to be on the same plane. The surfaces of the drawings would have to be assumed to be of scale and appropriate proportion for them to provide sufficient support for being co-planar when measured. There is also a difficulty in measuring if two things are “co-planar” since planes are infinitesimally thin. The surfaces would also have to be assumed to still appear “co-planar” if a more detailed view was taken. Any slight skewing or offset would not be considered co-planar. There is no indication that the proportions of Figure 2 are exact, nor any indication that a further detailed view would reveal a skew or offset that is not as apparent from a farther out view. 
Even if it were assumed that Figure 2 does require a co-planar relationship, Figure 2 merely shows a section and does not show other portions of the surfaces to determine that the surfaces are co-planar. The claims require the “outer surface” of both the annular joint member and platforms to be co-planar, not merely a cross-section of the surface. 
Applicant’s arguments, see Pg. 6-7 of the response, filed with respect to the 35 U.S.C. 112(a) rejections of Claims 1 and 3 for a “plurality of annular joint members” and 35 U.S.C. 112(b) rejections of Claims 1 and 3 have been considered but are moot because the claims have been canceled. 
Applicant’s arguments, see Pg. 8-9 of the response, filed regarding prior art with respect to Claims 5 and 7 have been considered but are moot because the previous action did not contain a prior art rejection with respect to Claims 5 and 7. Claims 1 and 3 have been canceled. 
For purposes of discussion, assuming if Guemmer (US 2008/0310961 A1) were applied to Claims 5 and 7, Applicant’s arguments noting the protrusion of the annular joint member preventing the surfaces from being co-planar (see Pg. 8-9) would have been found to be persuasive. 
Specification
The amendment filed August 20, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
Paragraph [0040] of the Specification has been amended to recite “As shown in Figs. 2 and 3, an outer surface 32a of each of the plurality of annular joint members 32 is to be co-planar with both an outer surface a platform 36 of an adjacent upstream compressor rotor blade 33 and an outer surface of a platform 36 of an adjacent upstream compressor rotor blade 33 and an outer surface of a platform 36 of an adjacent downstream compressor rotor blade 33.” There is no prior disclosure of this subject matter in the text of the Specification previously provided. The drawings filed also do not clearly indicate that this subject matter is present in the original disclosure. Rather, the drawings are understood to be schematic according to the level of detail shown and as supported by paragraph [0025]. Due to the schematic nature of the drawings, the determination that the outer surface (32a) of the annular joint member is coplanar with the outer surface of the platforms (36) cannot be made without explicit support. See also the 35 U.S.C. 112(a) rejection below with respect to the “coplanar” aspect. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
Regarding Claim 7, Line 24 recites “T is defined as a maximum thickness compressor stator vane”. From the context of the claim, this appears to be in reference to the thickness of the vane. However, the wording makes it appear as though T is defining a vane itself rather than the thickness of the vane. Applicant is suggested to amend to recite “T is defined as a maximum thickness of the compressor stator vane”. 
	Claim 13 is subsequently objected for its dependency upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 7, and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 5 and 7, Lines 26-29 of Claim 5 and Lines 25-28 of Claim 7 recite “wherein an outer surface of the annular joint member is co-planar with both an outer surface of a platform of an adjacent upstream compressor rotor blade of a first one of the compressor rotor blade units and an outer surface of a platform of an adjacent downstream compressor rotor blade of a second one of the compressor rotor blade units”. No support for this limitation may be found in the original disclosure of the invention. There is no explicit description of this in the Specification, as affirmed by Applicant in Pg. 5 of the response filed February 09, 2022. Furthermore, the schematic nature of the drawings does not provide sufficient support for this limitation to be present. The specificity of requiring the outer surfaces to be co-planar cannot be determined by schematic drawings alone. Therefore, there is insufficient written description in the original disclosure to show Applicant had possession of a stator vane unit with co-planar outer surfaces as claimed at the time the application was filed.
Claims 9-13 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, Lines 2-3 recite “a region between the plurality of compressor stator vanes”. It is unclear what region this is. There is no previous reference to a plurality of compressor vanes. Claim 9 requires the compressor according to Claim 5, which comprises compressor stator vane units, each comprising a compressor stator vane. By “plurality”, is this in reference to individual compressor stator vanes across separate compressor stator vane units, or in reference to compressor stator vanes in a single unit with the assumption that the plurality is with the “a” vane and the “another adjacent” vane? Applicant is suggested to clarify what “plurality of compressor stator vanes” refers to, which would clarify the region as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745